DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-6 are objected to because of the following informalities:  In claim 1, lines 6, the limitation “having has” should be - -has - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
In claim 2, line 9, the limitation “second grooves intersect the left-right direction” is vague and indefinite. It is not clear what structure is encompassed by such language. Does the second grooved extend to the left and right sides? Or does the second grooves intersect the center line of the shoe?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boys et al. (US D816,308). With respect to claims 1 & 6, Boys et al. discloses a shoe sole (see figures 1-7) comprising: a bottom surface including a plurality of grooves (gaps formed between protrusions, see figures 3-4 and 7)  arranged in a longitudinal direction of the shoe sole for engaging front and rear engagement parts formed parallel to a pedal shaft of a bicycle pedal (intended use limitation); and a protrusion (protrusions formed between gaps, see figures 3-4 and 7) having a ground contact surface between the grooves adjacent in the longitudinal direction, the protrusion (protrusion closes to the heel of the .
	Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US D840,138). With respect to claims 1-3 & 6, Brown et al. discloses a shoe sole (see figures 1-8) comprising: a bottom surface including a plurality of grooves (gaps formed between protrusions, see figures 1-2)  arranged in a longitudinal direction of the shoe sole for engaging front and rear engagement parts formed parallel to a pedal shaft of a bicycle pedal (intended use limitation); and a protrusion (protrusions formed between gaps, see figures 1-2) having a ground contact surface between the grooves adjacent in the longitudinal direction, the protrusion (protrusion under the thumb ball of the wearer’s foot (see annotated figure 2 below) has a width in the longitudinal direction on an inner side (medial/left side, see figure 7) in the left-right direction with respect to both feet of a wearer that is wider than a width in the longitudinal direction on an outer side (lateral/right side) in the left-right direction with respect to both feet of the wearer; wherein the plurality of grooves includes at least one first groove (see annotated figure 2 below) formed so that a center line extends in the left-right direction that is perpendicular to a sole center line of the shoe sole in the longitudinal direction, and a plurality of second grooves disposed respectively .

    PNG
    media_image1.png
    739
    525
    media_image1.png
    Greyscale
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (D840,138). Brown et al. as described above discloses the groove to be inclined at an angle. Brown et al. does not disclose the specific angle of inclinations. It would have been obvious to one of ordinary skill in the art to modify the angle of inclination of the grooves of Brown et al. as claimed since it has been held that discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).

With respect to claims 4-5, Brown et al. as modified above discloses that the center lines of the second grooves can be inclined at an angle including 1 degree to and including 3 degrees with respect to the center line of the first groove.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoe soles having plurality of groves and protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
02/10/2022